       Case 3:20-cv-07260-JCS Document 18 Filed 03/10/21 Page 1 of 3




 1    CENTER FOR DISABILITY ACCESS
      Amanda Seabock, Esq., SBN 289900
 2    Prathima Price, Esq., SBN 321378
 3
      Dennis Price, Esq., SBN 279082
      Mail: 8033 Linda Vista Road, Suite 200
 4    San Diego, CA 92111
      (858) 375-7385; (888) 422-5191 fax
 5    amandas@potterhandy.com
       Attorneys for Plaintiff
 6
      CRIS C. VAUGHAN (SBN: 99568)
 7    cvaughan@adasolutionsgroup.com
      VAUGHAN & ASSOCIATES
 8    6207 South Walnut Street, Suite 800
      Loomis, CA 95650
 9    Telephone: (833) 481-1245
10    Facsimile: (916) 660-9378
      Attorneys for Defendant
11    The Mission 38 Partners
12
                         UNITED STATES DISTRICT COURT
13                      NORTHERN DISTRICT OF CALIFORNIA
                                                                    JCS
14    SCOTT JOHNSON                             Case: 3:20-cv-07260-JSC
15            Plaintiff,
                                                JOINT STIPULATION FOR
16      v.                                      DISMISSAL PURSUANT TO
17    THE MISSION 38 PARTNERS, a                F.R.CIV.P. 41 (a)(1)(A)(ii)
      California Limited Partnership
18
              Defendants.
19
20
21
22
23
24
25
26
27
28

                                            1

     Joint Stipulation for Dismissal               Case: 3:20-cv-07260-JSC
       Case 3:20-cv-07260-JCS Document 18 Filed 03/10/21 Page 2 of 3




 1                                                  STIPULATION
 2
 3          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
 4   between the parties hereto that this action may be dismissed with prejudice
 5   as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
 6   This stipulation is made as the matter has been resolved to the satisfaction of
 7   all parties.
 8
 9   Dated: March 09, 2021                           CENTER FOR DISABILITY ACCESS
10
                                                     By: /s/ Amanda Seabock
11                                                           Amanda Seabock
                                                             Attorneys for Plaintiff
12
13   Dated: March 09, 2021                           VAUGHAN & ASSOCIATES
14
                                                     By: /s/ Cris C. Vaughan
15                                                           Cris C. Vaughan
16 Dated: March 10, 2021                                     Attorneys for Defendant
                                                             The Mission 38 Partners
17                                       S DISTRICT
                                      ATE           C
                                     T
18
                                                               O
                                S




                                                                U
                               ED




                                                                 RT




                                                      ERED
                           UNIT




19                                             O ORD
                                    IT IS S
                                                                        R NIA




20                                                         Spero
                                                 seph C.
                           NO




                                         Judge Jo
                                                                       FO




21
                            RT




                                                                   LI




                                    ER
                                H




                                                                   A




                                                                   C
22                                       N
                                             D IS T IC T O
                                                   R
                                                           F

23
24
25
26
27
28

                                                                   2

     Joint Stipulation for Dismissal                                            Case: 3:20-cv-07260-JSC
       Case 3:20-cv-07260-JCS Document 18 Filed 03/10/21 Page 3 of 3




 1                        SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Cris C.
 4   Vaughan, counsel for The Mission 38 Partners, and that I have obtained Mr.
 5   Vaughan’s authorization to affix his electronic signature to this document.
 6
 7   Dated: March 09, 2021             CENTER FOR DISABILITY ACCESS
 8
                                       By: /s/ Amanda Seabock
 9                                             Amanda Seabock
10
                                               Attorneys for Plaintiff

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3

     Joint Stipulation for Dismissal                Case: 3:20-cv-07260-JSC
